DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 20 November 2019. The present application claims 1-20, submitted on 20 November 2019 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11, 12, 16, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-8, 11, 12, 16, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted Claims 3-8, 11, 12, 16, 19 & 20 omits to establish a point of origin and/or establish a particular axial orientation of the claimed structural elements to enable one to establish the axial relationship of the longitudinal members and traversal member with respect to the claimed structural elements rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 13-15, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves (U.S. Patent No. 5,596,864).
Regarding claims 1 & 14, Reeves discloses (see Figure 1 and Figure 5) a bale wrapping mechanism (10) for wrapping a bale (98) received therein with a wrapping film (44), the bale wrapping mechanism (10) comprising: a frame (14) defining a perimeter configured to circumference the bale (98) and a middle section aperture (see Figure 2) configured to receive the bale (98) therein; and a film-carrying device (see Figure 5) operatively mounted to the frame (14) for travelling along the perimeter and for dispensing the wrapping film (44) to at least partially wrap the bale (98), the film-carrying device (see Figure 5) comprising: a film-carrying main frame (41); a spool holder (45) rotatably mounted on the film-carrying main frame (41) for mounting a spool (45) thereon; and a wrapping mechanism protection device (42) extending from at least one of: the frame (14) and the film-carrying main frame (41) and being configured to prevent the bale (98) received in the frame (14) to interface with the wrapping film (44) when the bale (98) is being wrapped.
Regarding claims 2 & 15, Reeves discloses (see Figure 1 and Figure 5) wherein the film-carrying device further comprises a tensioner (46a; 46b; 46c) mounted on the film-carrying frame (41) at a distance from the spool holder (45) for tensioning the wrapping film (44) being dispensed (see Column 7, line 50-60), the wrapping mechanism protection device (42) being further configured to prevent the bale received in the frame (14) to interface with the dispensed wrapping film (44) traveling towards the tensioner (46a; 46b; 46c) when the bale (98) is being wrapped.
Regarding claims 9 & 17, Reeves discloses (see Figure 1 and Figure 5) wherein the wrapping mechanism protection device (42) defines a first surface and a second surface extending from the first surface at a first angle (see Figure 5).
Regarding claims 10 & 18, Reeves discloses (see Figure 1 and Figure 5) wherein the wrapping mechanism protection device (42) defines a third surface extending from the second surface at a second angle (see Figure 5).
Regarding claim 13, Reeves discloses (see Figure 1 and Figure 5) wherein the wrapping mechanism protection device (42) is releasably coupled to the film-carrying main frame (14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                        

/ROBERT F LONG/Primary Examiner, Art Unit 3731